DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 4/13/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The NPL reference #17 does not contain a concise explanation of relevance. Additionally, no publication date is present.
NPL citation #5 does not have a publication date on the IDS and therefore is an improper citation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellington (US 2009/0026663).
Ellington teaches an example where PBT (polybutylene terephthalate) and PCT (polycyclohexyldimethyl terephthalate) are mixed together (Tables 2-3, ¶69-72) and extruded into pellets (¶73). Polycyclohexyldimethyl terephthalate (PCT) and polyethylene terephthalate (PET) are both polyalkylene terephthalates. No talc is present in the examples of Ellington. Ellington teaches the composition can be formed into an injection molded article (¶ 57, 69). Ellington teaches an example which uses PET and PCT (Table 2) which reads on claim 20.
The PBT is present in 30.87 pbw and the PCT is present in 3 pbw, corresponding to 91 wt% and 9wt% respectively. These amounts fall in the scope of the claimed ranges “about 90% to about 50%” and “about 10% to about 50%” in claims 2-3.
 The PBT is a polyalkylene terephthalate with a molecular weight of 105,000 (Table 1). Ellington teaches the composition contains a melt strength enhancer such as polyethylene terephthalate and polycyclohexandimethyl terephthalate (abstract). Ellington teaches the melt strength enhancer has a molecular weight of at least 45,000 or from 45,000 to 8,000,000 (¶ 18). Thus, the PCT of the examples has a molecular weight of at least 45,000 which can be less than or more than the PBT of the examples. In a mixture of PBT and PCT where the PCT has a molecular weight less than the PBT, the PCT corresponds to the claimed low molecular weight PAT and the PBT corresponds to the claimed high molecular weight PAT. In a mixture of PBT and PCT where the PCT has a molecular weight more than the PBT, the PCT corresponds to the claimed high molecular weight PAT and the PBT corresponds to the claimed low molecular weight PAT. Since both are present when extruded into pellets (output), the pellets have the multimodal PAT. The examples of Ellington fail to use talc or other particles. 
Ellington does not explicitly recite homogeneous or inhomogeneous mixing (of claims 10-11). However, given there are only two species present in the genus, mixing gives either a homogeneous or inhomogeneous mixture. However, one of ordinary skill in the art would have instantly envisaged both homogeneous or inhomogeneous. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. See MPEP 2105, In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
Regarding claims 16-17, the range of less than or about 0.3% by weight include the amount of 0%. As Ellington does not teach the water, alcohol, diol, etc. of claim 17, these components are absent from the compositions of Ellington and have an amount of 0wt%. Thus, the absence (0wt%) of these compounds meets the limitations of claim 16-17.
Regarding claim 18, the PBT of Example A falls within the scope of the polybutylene terephthalate of claim 18.

Claim(s) 1-6, 10-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapoor (WO 2017/180629).
Kapoor teaches a blend of a shorter polymer length and/or lower molecular weight polyester having a lower solution intrinsic viscosity blended together with a higher IV base resin of PET (¶ 47). The low IV PET has an IV of less than about 0.55 dL/g and the high IV PET has an IV of between 0.65 and 1.30 dL/g (¶48). A lower IV corresponds to a lower molecular weight (¶ 47). PET is a polyalkylene terephthalate. Kapoor fails to teach talc is present and Kapoor does not teach other polymers are present. Kapoor does not teach water is present.
Kapoor teaches examples where a low IV resin (0.37 IV) was mixed molded with 0.84 IV B90A (¶ 120) resin. Kapoor teaches examples having 25 wt% low IV having an IV for 0.72 (which falls in the range of claim 5). An example having 25 wt% low IV and 75 wt% high IV meets the limitations of claims 2-3. 
Kapoor teaches DSC having examples with a melting temperature around 250˚C (Fig. 5) which reads on claim 6.
Kapoor does not explicitly recite homogeneous or inhomogeneous mixing (of claims 10-11). However, given there are only two species present in the genus, mixing gives either a homogeneous or inhomogeneous mixture. However, one of ordinary skill in the art would have instantly envisaged both homogeneous or inhomogeneous. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. See MPEP 2105, In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
Regarding claims 16-17, the range of less than or about 0.3% by weight include the amount of 0%. As Kapoor does not teach the water, alcohol, diol, etc. of claim 17, these components are absent from the compositions of Kapoor and have an amount of 0wt%. Thus, the absence (0wt%) of these compounds meets the limitations of claim 16-17.
Regarding claim 18, the PET of Kapoor falls within the scope of the polyalkylene terephthalate of claim 18.
Kapoor teaches injection molded articles (¶ 48-49, 63, 72, 99).
Allowable Subject Matter
Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 and 13-15 recite properties (glass transition temperature, polydispersity, oxygen permeation rate, crystallization temperature, and crystal percentage) of the multimodal PAT. These properties are not recited by Ellington or Kapoor. Additionally, these properties are not necessarily present and thus an inherency position is not proper.
Relevant prior art includes Asai (US 5,780,158).
Asai teaches examples where a polyethylene terephthalate having an IV of 0.64, melting point of 229˚C, and Tg of 73˚C is mixed with polybutylene terephthalate (col. 13) and gives examples where the PET and PBT have Tgs of 78˚C, 74˚C, 28˚C, and 32˚C (Table 3). This provides evidence that a Tg of 77-81˚C is not necessarily present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764